                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-41
 v.                                             )
                                                )        Judge Travis R. McDonough
 WILLIE GARTH                                   )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation [Doc.

25] recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

as to Count Two of the five count Indictment; (2) accept Defendant’s guilty plea as to Count

Two of the five count Indictment; (3) adjudicate Defendant guilty of possession with intent to

distribute a mixture and substance containing a detectable amount of cocaine base ("crack"), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(C); and (4) order that Defendant remain in custody until sentencing in this matter or

further order of this Court.

         Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [Doc. 25] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count Two of the five count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count Two of the five count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute a mixture

   and substance containing a detectable amount of cocaine base ("crack"), a Schedule II

   controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

   (b)(1)(C); and

4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on March 8, 2019, at 9:00 a.m. before the undersigned, or until

   further order of this Court.

SO ORDERED.


                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                           2
